724 S.E.2d 508 (2012)
STATE
v.
Justin SEAMSTER.
No. 454P11-1.
Supreme Court of North Carolina.
March 8, 2012.
Jon W. Myers, Lexington, for Seamster, Justin.
J. Aldean Webster, III, Assistant Attorney General, for State of North Carolina.
Thomas J. Keith, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 29th of January 2012 by Defendant to Deem Response in Opposition to the State's Petition for Discretionary Review Timely Filed:
"Motion Allowed by order of the Court in conference, this the 8th of March 2012."